Exhibit (10)S


exhibit10simage1.gif [exhibit10simage1.gif]


Amended and Restated Target Corporation 2011 Long-Term Incentive Plan


RESTRICTED STOCK UNIT AGREEMENT
(Officer)
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made in Minneapolis,
Minnesota as of the date of grant (the “Grant Date”) set forth in the award
letter (the “Award Letter”) by and between the Company and the person (the “Team
Member”) identified in the Award Letter. This award (the “Award”) of Restricted
Stock Units (“RSUs”), provided to you as a Service Provider, is being issued
under the Amended and Restated Target Corporation 2011 Long-Term Incentive Plan
(the “Plan”), subject to the following terms and conditions. The intent of the
Award is for the Team Member to earn the Award for providing Service to the
Company or a Subsidiary over the four years starting on the Grant Date and,
except for the specific circumstances described in this Agreement, receive one
fourth (1/4) of the Shares issuable under the RSUs after each anniversary of the
Grant Date.


1.    Definitions. Except as otherwise provided in this Agreement, the defined
terms used in this Agreement shall have the same meaning as in the Plan. The
term “Committee” shall also include those persons to whom authority has been
delegated under the Plan.


2.    Grant of RSUs. Subject to the relevant terms of the Plan and this
Agreement, as of the Grant Date, the Company has granted the Team Member the
number of RSUs set forth in the Award Letter.


3.    Vesting Schedule.


(a)    Subject to Section 3(b), one fourth (1/4) of the Shares issuable under
the RSUs shall vest on the first anniversary of the Grant Date and on each
succeeding anniversary of the Grant Date until all of the Shares have been
issued (after the fourth anniversary of the Grant Date).


(b)    Notwithstanding Section 3(a), the Shares issuable under the RSUs shall
vest on the earlier of: (i) the date that the conditions for an Accelerated
Vesting Event set forth in Section 4 are satisfied, in which case, all of the
outstanding unvested RSUs shall become vested; or (ii) as specified in Section
5.


(c)    Each date of vesting is referred to as a “Vesting Date”. All vested RSUs
shall be paid out as provided in Section 9, in accordance with and subject to
any restrictions set forth in this Agreement, the Plan or any Release Agreement
that the Team Member may be required to enter pursuant to Sections 4 or 5.
“Release Agreement” means an agreement





--------------------------------------------------------------------------------





containing a release of claims, a covenant not to engage in competitive
employment, and/or other provisions deemed appropriate by the Committee in its
sole discretion.


4.    Accelerated Vesting Events. Upon the occurrence of one of the following
events (each, an “Accelerated Vesting Event”), the outstanding unvested RSUs
subject to this Agreement shall vest as provided below:


(a)    Retirement. If the Retirement Conditions are satisfied any outstanding
unvested RSUs shall vest in full as of the date the last of the Retirement
Conditions is satisfied, as applicable. The “Retirement Conditions” are: (i) the
Team Member attaining age 55 and completing at least 5 years of Service (which 5
years need not be continuous) on or prior to the Team Member’s voluntary
termination of Service, (ii) the Company receiving a valid unrevoked Release
Agreement from the Team Member, and (iii) the Team Member must have commenced
discussions with the Company’s Chief Executive Officer or most senior human
resources executive regarding the Team Member’s consideration of termination at
least six months prior to the Team Member’s voluntary termination of Service.


(b)    Death. In the case of the Team Member’s death prior to the Team Member’s
termination of Service, any outstanding unvested RSUs shall vest in full as of
the date of the Team Member’s death.


(c)    Disability. In the case of the Team Member’s Disability prior to the Team
Member’s termination of Service, any outstanding unvested RSUs shall vest in
full as of the date of the Team Member’s Disability.


5.    Change in Control. If a Change in Control occurs and the Award is assumed
or replaced pursuant to Section 11(b)(1) of the Plan, the Award will continue to
be subject to the Vesting Schedule provided in Section 3. Notwithstanding the
foregoing, if within two years after a Change in Control and prior to the fourth
anniversary of the Grant Date, the Team Member’s Service terminates voluntarily
by the Team Member for Good Reason or involuntarily without Cause, and provided
that the Company has received a valid unrevoked Release Agreement from the Team
Member, then any outstanding unvested RSUs subject to this Agreement shall vest
in full as of the date of the Team Member’s termination of Service.


6.    Cause. Notwithstanding any other provisions of this Agreement to the
contrary, if the Committee concludes, in its sole discretion, that the Team
Member’s Service was terminated in whole or in part for Cause, all of the RSUs
subject to the Award that have not previously been converted to Shares shall
terminate immediately and the Team Member shall have no rights hereunder.


7.    Other Termination; Changes of Service. If at any time prior to the fourth
anniversary of the Grant Date the Team Member’s Service is terminated
involuntarily (even if the Team Member has satisfied the Retirement Conditions
related to age and service), for Cause, or for any other reason not meeting all
the conditions specified in Sections 4(b), 4(c) or 5, all of the outstanding
unvested RSUs subject to the Award shall terminate effective as of the date of
termination of Service and the Team Member shall have no rights hereunder.
Service


2.

--------------------------------------------------------------------------------





shall not be deemed terminated in the case of (a) any approved leave of absence,
or (b) transfers among the Company and any Subsidiaries in the same Service
Provider capacity; however, a termination of Service shall occur if (i) the
relationship the Team Member had with the Company or a Subsidiary at the Grant
Date terminates, even if the Team Member continues in another Service Provider
capacity with the Company or a Subsidiary, or (ii) the Team Member experiences a
“separation from service” within the meaning of Code Section 409A.


8.    Dividend Equivalents. The Team Member shall have the right to receive
additional RSUs with a value equal to the regular cash dividend paid on one
Share for each RSU held pursuant to this Agreement prior to the conversion of
RSUs and issuance of Shares pursuant to Section 9. The number of additional RSUs
to be received as dividend equivalents for each RSU held shall be determined by
dividing the cash dividend per share by the Fair Market Value of one Share on
the dividend payment date; provided, however, that for purposes of avoiding the
issuance of fractional RSUs, on each dividend payment date the additional RSUs
issued as dividend equivalents shall be rounded up to the nearest whole number.
All such additional RSUs received as dividend equivalents shall be subject to
forfeiture in the same manner and to the same extent as the original RSUs
granted hereby, and shall be converted into Shares on the basis and at the time
set forth in Section 9 hereof.


9.    Conversion of RSUs and Issuance of Shares.


(a)    Timing. Vested RSUs shall be converted to Shares and shall be issued
within 90 days following the earliest to occur of (i) each anniversary of the
Grant Date, (ii) the Team Member’s “separation from service” as such term is
defined for purposes of Code Section 409A, (iii) the Team Member’s death, or
(iv) the Team Member’s Disability (as determined by the Committee in its sole
discretion, provided such determination complies with the definition of
disability under Code Section 409A).


(b)    Limitation for Specified Employees. If any Shares shall be issuable with
respect to the RSUs as a result of the Team Member’s “separation from service”
at such time as the Team Member is a “specified employee” within the meaning of
Code Section 409A, then no Shares shall be issued, except as permitted under
Code Section 409A, prior to the first business day after the earlier of (i) the
date that is six months after the Team Member’s “separation from service”, or
(ii) the Team Member’s death.


(c)    Unvested RSUs. All of the RSUs subject to the Award that are unvested as
of the time the vested RSUs are converted and Shares are issued under Section
9(a)(ii) shall terminate immediately and the Team Member shall have no rights
hereunder with respect to those unvested RSUs.


(d)    Code Section 409A. The Committee in its sole discretion may accelerate or
delay the distribution of any payment under this Agreement to the extent allowed
or required under Code Section 409A. Payment of amounts under this Agreement are
intended to comply with the requirements of Code Section 409A and this Agreement
shall in all respects be administered and construed to give effect to such
intent.




3.

--------------------------------------------------------------------------------





10.    Taxes. The Team Member acknowledges that (a) the ultimate liability for
any and all income tax, social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”) legally due by him or her is
and remains the Team Member’s responsibility and may exceed the amount actually
withheld by the Company and/or a Subsidiary to which the Team Member is
providing Service (the “Service Recipient”) and (b) the Company and/or the
Service Recipient or a former Service Recipient, as applicable, (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting and/or conversion of the RSUs and issuance of Shares; (ii) do not
commit and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate the Team Member’s liability for
Tax-Related Items; (iii) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction if the Team Member has become subject to tax
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event; and (iv) may refuse to deliver the Shares to the Team
Member if he or she fails to comply with his or her obligations in connection
with the Tax-Related Items as provided in this Section.


The Team Member authorizes and consents to the Company and/or the Service
Recipient, or their respective agents, satisfying all applicable Tax-Related
Items which the Company reasonably determines are legally payable by him or her
by withholding from the Shares that would otherwise be delivered to the Team
Member the highest number of whole Shares that the Company determines has a
value less than or equal to the aggregate applicable Tax-Related Items. In lieu
thereof, the Team Member may elect at the time of conversion of the RSUs such
other then-permitted method or combination of methods established by the Company
and/or the Service Recipient to satisfy the Team Member’s Tax-Related Items.


11.    Limitations on Transfer. The Award shall not be sold, assigned,
transferred, exchanged or encumbered by the Team Member other than pursuant to
the terms of the Plan.


12.    Recoupment Provision. In the event of a restatement of the Company’s
consolidated financial statements that is caused, in whole or in part, by the
intentional misconduct of the Team Member, the Company may take one or more of
the following actions with respect to the Award, as determined by the Human
Resources & Compensation Committee of the Board in its sole discretion, and the
Team Member shall be bound by such determination:


(a)    cancel all or a portion of the RSUs, whether vested or unvested,
including any dividend equivalents related to the Award; and
(b)    require repayment of all or any portion of the amounts realized or
received by the Team Member resulting from the conversion of RSUs to Shares or
the sale of Shares related to the Award.


4.

--------------------------------------------------------------------------------





The term “restatement” shall mean the result of revising financial statements
previously filed with the Securities and Exchange Commission to reflect the
correction of an error. The term “intentional misconduct” shall be limited to
conduct that the Human Resources & Compensation Committee determines indicates
intent to mislead management, the Board, or the Company’s shareholders, but
shall not include good faith errors in judgment made by the Team Member.


The Team Member agrees that the Company may setoff any amounts it is entitled to
recover under this Section against any amounts owed by the Company to the Team
Member under any of the Company’s deferred compensation plans to the extent
permitted under Code Section 409A. The Team Member further agrees that the terms
of this Section shall survive the Team Member’s termination of Service and any
conversion of the Award into Shares. This Section 12 shall not apply, and no
amounts may be recovered hereunder, following a Change in Control.


13.    No Employment Rights. Nothing in this Agreement, the Plan or the Award
Letter shall confer upon the Team Member any right to continued Service with the
Company or any Subsidiary, as applicable, nor shall it interfere with or limit
in any way any right of the Company or any Subsidiary, as applicable, to
terminate the Team Member’s Service at any time with or without Cause or change
the Team Member’s compensation, other benefits, job responsibilities or title
provided in compliance with applicable local laws and permitted under the terms
of the Team Member’s Service contract, if any.


(a)    The Team Member’s rights to vest in the RSUs or receive Shares after
termination of Service shall be determined pursuant to Sections 3 through 9.
Those rights and the Team Member’s date of termination of Service will not be
extended by any notice period mandated under local law (e.g., active service
would not include a period of “garden leave” or similar notice period pursuant
to local law).


(b)    This Agreement, the Plan and the Award Letter are separate from, and
shall not form, any part of the contract of Service of the Team Member, or
affect any of the rights and obligations arising from the Service relationship
between the Team Member and the Company and/or the Service Recipient.


(c)    No Service Provider has a right to participate in the Plan. All decisions
with respect to future grants, if any, shall be at the sole discretion of the
Company and/or the Service Recipient.


(d)    The Team Member will have no claim or right of action in respect of any
decision, omission or discretion which may operate to the disadvantage of the
Team Member.


14.    Nature of Grant. In accepting the grant, the Team Member acknowledges,
understands, and agrees that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any


5.

--------------------------------------------------------------------------------





time, unless otherwise provided in the Plan and this Agreement, and any such
modification, amendment, suspension or termination will not constitute a
constructive or wrongful dismissal;


(b)    the RSUs are extraordinary items and are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or welfare or retirement
benefits or similar payments;


(c)    in no event should the RSUs be considered as compensation for, or
relating in any way to, past services for the Company or the Service Recipient,
nor are the RSUs or the underlying Shares intended to replace any pension rights
or compensation;


(d)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(e)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Team Member’s participation
in the Plan or the RSUs;


(f)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of the Team Member’s Service
(for any reason whatsoever and whether or not in breach of local labor laws),
and in consideration of the grant of the RSUs to which the Team Member is
otherwise not entitled, the Team Member irrevocably (i) agrees never to
institute any such claim against the Company or the Service Recipient, (ii)
waives the Team Member’s ability, if any, to bring any such claim, and (iii)
releases the Company and the Service Recipient from any such claim. If,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Team Member shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claims; and


(g)    the Team Member is hereby advised to consult with personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to the RSUs or the Plan.


15.    Governing Law; Venue; Jurisdiction; Severability. To the extent that
federal laws do not otherwise control, this Agreement, the Award Letter, the
Plan and all determinations made and actions taken pursuant to the Plan shall be
governed by the laws of the State of Minnesota without regard to its
conflicts-of-law principles and shall be construed accordingly. The exclusive
forum and venue for any legal action arising out of or related to this Agreement
shall be the United States District Court for the District of Minnesota, and the
parties submit to the personal jurisdiction of that court. If neither subject
matter nor diversity jurisdiction exists in the United States District Court for
the District of Minnesota, then the exclusive forum and venue for any such
action shall be the courts of the State of Minnesota located in Hennepin County,
and the Team Member, as a condition of this Agreement, consents to the personal
jurisdiction of that court. If any provision of this Agreement, the Award Letter
or the Plan shall


6.

--------------------------------------------------------------------------------





be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of the Agreement, the Award Letter or the Plan,
and the Agreement, the Award Letter and the Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.


16.    Currencies and Dates. Unless otherwise stated, all dollars specified in
this Agreement and the Award Letter shall be in U.S. dollars and all dates
specified in this Agreement shall be U.S. dates.


17.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Team Member’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Team Member to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


18.    Plan and Award Letter Incorporated by Reference; Electronic Delivery. The
Plan, as hereafter amended from time to time, and the Award Letter shall be
deemed to be incorporated into this Agreement and are integral parts hereof. In
the event there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan shall govern. The Company or a third
party designated by the Company may deliver to the Team Member by electronic
means any documents related to his or her participation in the Plan. The Team
Member acknowledges receipt of a copy of the Plan and the Award Letter.


[End of Agreement]


7.